t c memo united_states tax_court pediatric surgical associates p c petitioner v commissioner of internal revenue respondent docket no filed date p is a personal_service_corporation in the business of providing pediatric surgical services it employs both shareholder surgeons and nonshareholder surgeons to perform such services for the years in issue the shareholder surgeons received a fixed monthly salary plus monthly bonuses consisting of available cash less amounts needed to pay p’s near-term expenses the nonshareholder surgeons received only a fixed monthly salary p deducted the amounts paid to the shareholder surgeons as officers compensation r disallowed a portion of such deductions on the ground that a portion of the amounts paid to the shareholder surgeons was a dividend rather than officers’ compensation r also determined that p was subject_to a sec_6662 i r c accuracy-related_penalty for each of the years in question ultimately r sharply reduced his proposed deficiencies to amounts determined to represent p’s profits attributable to services rendered by the nonshareholder surgeons p -- - claims that r’s revised deficiency determinations constitute the raising of new matters with respect to which r bears the burden_of_proof held r has not raised new matters and therefore the burden_of_proof remains with p held further r’s disallowance of a portion of p’s deductions for shareholder compensation is sustained in part held further the penalties are sustained robyn a frohlin for petitioner james r turton for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the notice respondent determined deficiencies in petitioner’s federal_income_tax and accuracy-related_penalties as follows tax_year ending sec_6662 a december deficiency penalty dollar_figure dollar_figure big_number big_number the principal adjustments giving rise to those deficiencies the principal adjustments are respondent’s disallowance for each year of a portion of the deduction claimed by petitioner for compensation paid for services the amounts disallowed disallowed amounts are dollar_figure and dollar_figure for and - - respectively the audit years on brief respondent concedes the deductibility of all but dollar_figure and dollar_figure of the disallowed amounts we accept such concession and thus with respect to the principal adjustments we need decide only the deductibility of such remaining amounts for the audit years petitioner also argues that because respondent’s rationale with respect to the principal adjustments changed subsequent to the notice respondent has raised a new_matter with respect to the principal adjustments with respect to which respondent bears the burden_of_proof finally we must also decide whether petitioner is liable for the accuracy-related_penalties determined under sec_6662 a unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts have been stipulated and are so found the stipulation of facts with attached exhibits is incorporated herein by this reference ' the deficiencies also reflect adjustments to petitioner’s deductions for fica_taxes and charitable_contributions which are derivative of the principal adjustments and are not directly disputed by petitioner we do not further discuss those adjustments petitioner petitioner a texas corporation was organized in by drs richard ellis and charles m mann jr it is a personal_service_corporation it provides pediatric surgical services in the area of fort worth texas pediatric surgery is a surgical subspecialty limited to surgical procedures on infants and children during the audit years petitioner employed approximately individuals including six pediatric surgeons during those years it maintained three offices petitioner’s patient base consists primarily of patients referred to petitioner by pediatricians petitioner’s employee surgeons perform almost all of their surgery at cook children’s medical center the hospital in fort worth texas petitioner also has an arrangement with the hospital to provide on-call surgical services in the hospital’s emergency room petitioner’s business is the only pediatric surgical business in the fort worth texas area petitioner computes taxable_income under the cash_receipts_and_disbursements_method of accounting petitioner has never declared a dividend shareholder surgeons during the audit years the shares of stock of petitioner were owned exclusively by individuals who were also employed by petitioner as surgeons from date through june - - those individuals were drs ellis mann james p miller and timothy l black collectively the shareholder surgeons on date dr ellis ceased to be a shareholder and from date to date petitioner was owned equally by the three remaining shareholder surgeons drs mann miller and black were employees of petitioner for all of and dr ellis was an employee of petitioner for all of and until date shareholder surgeon employment contracts with respect to their relative periods of employment during the audit years the shareholder surgeons were all employed by petitioner pursuant to agreements containing similar terms sometimes the shareholder employment agreements among other things the shareholder employment agreements provide the relationship between petitioner and the shareholder surgeon shall be that of an employer and an employee the agreement is to continue from year to year if such is mutually agreeable to the shareholder surgeon and the board_of directors of petitioner the board the shareholder surgeon is employed to engage exclusively and actively in the practice of medicine on behalf of the association the shareholder surgeon shall devote full time and attention to rendering professional services on behalf of the association and in furtherance of its best interests the shareholder surgeon has however the option of working less -- - than full time but not less than months a year without permission he is prohibited from practicing medicine except as an employee of the corporation petitioner has the power to determine both the specific duties performed by the shareholder surgeon and the means and manner of performing those duties petitioner has the power to determine the assignment of patients to the shareholder surgeon all fees compensation and other things of value charged by the association and received or realized as a result of the rendition of services by the shareholder surgeon shall belong to and be paid and delivered forthwith to the association base compensation is dollar_figure a month the shareholder surgeon may be paid cash bonuses in such amounts and at such times and on such basis as the board_of directors may from time to time in its absolute discretion determine for less than full-time shareholder employees base compensation and bonuses shall be reduced to equal a percent the numerator being the minimum number of months per twelve-month period set forth in such notice of intent to work less than full time and the denominator being twelve months the shareholder employment agreements with respect to drs miller and black but not drs ellis and mann provide that if the shareholder surgeon’s employment terminates prior to date and he continues either the practice of medicine or to - have hospital privileges in tarrant county texas he must pay petitioner dollar_figure a month until months have passed cash bonuses in the middle of each month petitioner would determine the amount remaining in its bank account and the amount of cash necessary to meet anticipated cash-flow needs for the immediate and near future the balance in the account if any was paid out in equal amounts as bonuses to the shareholder surgeons pursuant to the shareholder employment agreements audit year compensation of shareholder surgeons on petitioner’s u s_corporation income_tax returns forms forms for the audit years petitioner deducted compensation paid to shareholder surgeons under the heading compensation of officers in the following amounts dr ellis dollar_figure dollar_figure dr mann big_number big_number dr miller big_number big_number dr black big_number big_number total big_number big_number all such payments were subjected to appropriate wage withholding and were reported on forms w-2 wage and tax statements issued by petitioner to the shareholder surgeons nature of petitioner’s income from shareholder surgeons all of the income received by petitioner on account of the employment of the shareholder surgeons was received on account of the provision of medical services by those shareholder surgeons nonshareholder surgeons petitioner also employs nonshareholder surgeons typically a nonshareholder surgeon is hired for a period of years during that 2-year period a nonshareholder surgeon is expected to obtain his certification as a pediatric surgeon meet members of the medical community and become part of the established referral network at the end of the 2-year period a nonshareholder surgeon may purchase from the existing shareholder surgeons an equal interest in the shares of petitioner and thus become a shareholder surgeon both drs miller and black followed that path to becoming shareholder surgeons during the audit years petitioner employed two surgeons who were not shareholders dr charles snyder from date until date and dr glaze vaughan from date until date collectively the nonshareholder surgeons dr vaughan but not dr snyder became a shareholder surgeon at the end of the period described the employment of the nonshareholder surgeons was governed by employment agreements with similar terms the nonshareholder employment agreements among those terms are the following the term of the agreement i sec_2 years but shall continue ona year-to-year basis if the board agrees to accept the nonshareholder surgeon as a partner the monthly salary of each for the term is fixed dollar_figure for dr snyder and dollar_figure for --- - dr vaughan no bonuses are payable each is to engage in the practice of medicine on behalf of and exclusively for petitioner in furtherance of its best interests petitioner is to furnish each with an office stenographic help supplies equipment and other facilities and services adequate for the performance of duty at the conclusion of the 2-year employment period each has the option to purchase shares in the corporation at a price based on accounts receivables and the fair_market_value of petitioner’s assets fach of the nonshareholder employment agreements has a noncompete clause with respect to dr snyder for an 8-year period beginning on the effective date of his employment if his employment terminated for any reason other than death or disability and if he continues either the practice of medicine or to have hospital privileges in tarrant county texas he is obligated to pay petitioner dollar_figure a month until months have passed dr vaughan is similarly restricted except the term of his restriction i sec_3 years and the monthly penalty is dollar_figure for dr snyder received a salary of dollar_figure and for dr vaughan received a salary of dollar_figure petitioner incurred expenses in connection with the employment of the nonshareholder surgeons during the audit year the nonshareholder surgeons had no significant duties with respect to the administration of petitioner other staff petitioner employs individuals who are not surgeons during the audit years petitioner had to employees on its office staff fee schedule petitioner established a schedule of fees for the services provided by its surgeon employees the fee schedule the term gross billing refers to the practice of billing for services according to the fee schedule normally petitioner did not engage in gross billing the term net billing refers to the practice generally engaged in by petitioner of billing only a negotiated percentage of the amount found on the fee schedule such negotiations were carried out for instance with third- party payers such as health maintenance organizations the term collections refers to the amount less than percent actually collected by petitioner with respect to billings collections for there are no reliable records of collections attributable to specific surgeon employees of petitioner’s for collections attributable to each of petitioner’s surgeon employees were as follows ’ even though dr snyder left petitioner in date petitioner’s records indicate that there were collections attributable to his services through dr ellis dollar_figure dr mann dollar_figure dr black dollar_figure dr miller dollar_figure dr vaughan dollar_figure dr snyder dollar_figure taxable_income for on gross_receipts of dollar_figure petitioner reported taxable_income of dollar_figure for on gross_receipts of dollar_figure petitioner reported taxable_income of dollar_figure on its forms for the audit years petitioner reported the following deductions other than compensation of officers salaries and wages dollar_figure dollar_figure repairs and maintenance big_number big_number rents big_number big_number taxes and licenses big_number big_number interest big_number contributions big_number big_number depreciation big_number big_number pension etc big_number big_number other deductions big_number big_number the largest items were insurance dollar_figure and dollar_figure for and respectively assets balance sheets prepared for petitioner for the audit years show the following assets current_assets cash in banks property and equipment office equipment accum depr leasehold improv accum amort dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number med surg equip big_number big_number accum depr big_number big_number automobiles big_number big_number accum depr big_number other assets accrued int exp prepaid rent big_number big_number total assets big_number big_number opinion i burden_of_proof a introduction petitioner claims that with respect to the principal adjustments respondent has raised a new_matter and therefore with respect to that matter respondent bears the burden_of_proof we disagree that respondent has raised a new_matter b rule a rule governs the burden_of_proof in pertinent part rule a provides the burden_of_proof shall be upon the petitioner except that in respect of any new_matter x it shall be upon the respondent the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec 112_stat_685 added sec_7491 which shifts the burden_of_proof to the secretary in certain circumstances sec_7491 is applicable to court proceedings arising in connection with examinations commencing after the date of the enactment of this act rra sec c rra was enacted on date which date is after the date date of respondent’s notice_of_deficiency in this case accordingly sec is inapplicable to this case with respect to what constitutes a new_matter we have stated a new_theory that is presented to sustain a deficiency is treated as a new_matter when it either alters the original deficiency or requires the presentation of different evidence 112_tc_183 quoting 93_tc_500 c notice and pleading sec_1 notice the notice contains the following explanation of the principal adjustments it is determined that the deductions of dollar_figure in and dollar_figure in for officers compensation are decreased dollar_figure and dollar_figure respectively because it has not been established that any amounts greater than dollar_figure in and dollar_figure in were for officers compensation it has been established that the unallowed amounts were a distribution of earnings_and_profits to stockholder doctors accordingly your taxable_income is increased dollar_figure in and dollar_figure in petition by the petition petitioner sets forth the following disagreement with respondent’s adjustments taxpayer disagrees with all changes and resulting tax x for years and auditor limited deductible officers’ salaries based on his theory that reasonable doctors’ salaries were established by the salary paid to the new less experienced non-officer doctor there is no tax law to validate auditor’s theory and none was presented to taxpayer during the audit answer in the answer with respect to the quoted language from the petition respondent admits the first sentence and denies the remainder of the paragraph d petitioner’s claim with respect to the notice petitioner makes reference to sec_162 which in pertinent part states sec_162 trade_or_business_expenses a in general --there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including--- a reasonable allowance for salaries or other compensation_for_personal_services actually rendered petitioner claims the only issue reasonably inferred from the wording of the notice is one of reasonable_compensation that is whether the money paid to the shareholder surgeons as salary was reasonable such that petitioner’s deductions of these payments was sic proper under sec_162 petitioner argues that respondent has raised a new issue because he has changed his theory of the case respondent’s new_theory is that petitioner paid a dividend to the shareholder surgeons egual to the actual collections of the non-shareholder doctors minus the costs and overhead allocable to the non-shareholder doctors be discussion by the notice respondent explains the principal adjustments on the grounds that petitioner has failed to establish that the disallowed amounts were for officers compensation further respondent avers that the disallowed amounts were a distribution of earnings_and_profits to the shareholder surgeons although sec_162 is not mentioned in the notice its provisions are implicit in respondent’s explanation that petitioner has failed to establish that the disallowed amounts were for officers’ compensation it is not implicit in the notice however that respondent has denied a deduction for officers’ compensation exclusively because petitioner has failed to establish that such compensation was reasonable in amount sec_162 establishes a two-pronged test for the deductibility of payments purportedly paid as salaries or other compensation_for_personal_services actually rendered without distinction compensation_for services to be deductible as compensation_for services the payments must be reasonable and in fact payments purely for services sec_1_162-7 income_tax regs see also nor-cal adjusters v commissioner tcmemo_1971_200 affd 503_f2d_359 9th cir if anything the notice indicates that it is the second prong--that the disallowed amounts were not in fact payments purely for services---that concerned respondent the notice explains -- - respondent’s adjustment on the grounds that the disallowed amounts were a distribution of earnings_and_profits by the petition petitioner avers that respondent’s theory is exclusively a reasonable_compensation theory by the answer respondent denies that averment petitioner has failed to prove that respondent’s notice theory is exclusively a reasonable_compensation theory and is not premised on a failure by petitioner to establish that the disallowed amounts were paid purely for services respondent’s position on brief is that a portion of what petitioner has treated as compensation to the shareholder surgeons is profit attributable to services performed by the nonshareholder surgeons which should be treated as a nondeductible disguised_dividend rather than as deductible compensation respondent has not raised a new_matter the notice fairly puts petitioner on notice that respondent is challenging the bona fides of the disallowed amounts as officers compensation petitioner clearly understood that sec_162 was involved respondent’s concession dramatically decreases the proposed deficiencies and together with respondent’s position on brief delimits petitioner’s obligation to prove compliance with the second prong of the sec_162 test - finally petitioner invokes sec_7522 which among other things states that deficiency notices in income_tax cases shall describe the basis for and identify the amounts if any of the tax due the notice sets forth deficiencies in tax and as noted in the preceding paragraph describes the basis for that portion of the proposed deficiencies attributable to the principal adjustments as petitioner’s failure to establish that the disallowed amounts were for officers’ compensation respondent has complied with sec_7522 f conclusion respondent has not raised a new_matter petitioner bears the burden_of_proof il deductibility of payments to shareholder surgeons a introduction petitioner a cash_method taxpayer paid its four shareholder surgeons dollar_figure and dollar_figure during and respectively and deducted such amounts the return amounts as officers’ compensation on its federal_income_tax returns for such years after initially disallowing dollar_figure and dollar_figure of such deductions respondent now agrees that petitioner may deduct dollar_figure and dollar_figure for and respectively as compensation_for services that leaves for our decision respondent’s disallowance of deductions for -- - officers’ compensation in the amounts of dollar_figure and dollar_figure for and respectively the remaining amounts sec_162 set forth supra in section i d allows a deduction for payments of a reasonable allowance for salaries or other compensation_for_personal_services actually rendered respondent’s ground for disallowing petitioner’s deduction for the remaining amounts is that such amounts are disguised dividends rather than compensation_for services b question before u sec_1 introduction as discussed supra in section i d sec_162 a establishes a two-pronged test for determining whether a payment is deductible as compensation_for services the payment must be both reasonable and in fact purely for services in part the parties have directed their arguments to the reasonableness aspect of that test we do not believe however that whether the return amounts were reasonable in amount is actually in question the question framed by the parties’ briefs is whether the remaining amounts were paid to the shareholder surgeons purely for their services in respondent’s opening brief respondent relies on the following point the respondent for petitioner deducted dollar_figure as officers’ compensation and after concessions respondent would disallow dollar_figure which is dollar_figure percent of the amount deducted we hesitate to conclude that respondent would ask us to find that compensation was unreasonable based on such a small variance contends that in and the petitioner is entitled to deduct as wages the actual collections of the shareholder- employees less their share of the petitioner’s expenses in petitioner’s opening brief petitioner argues for a per se rule that the payments to the shareholder surgeons were reasonable in amount because they did not exceed petitioner’s profits calculated by subtracting from petitioner’s gross_receipts which were exclusively from providing services all corporate expenses except officers’ compensation petitioner makes the same argument in different terms in its answering brief petitioner’s shareholder surgeons were paid compensation in an amount less than their gross collections which proves that they were reasonably compensated the disagreement between the parties is over how much the shareholder surgeons received for their services not whether that amount when finally determined is reasonable to prevail petitioner must show that the remaining amounts were paid to the shareholder surgeons purely for their services as a preliminary matter petitioner’s principal arguments raise guestions of law questions of law a bianchi v commissioner petitioner argues t he best evidence of value of services provided ina professional personal_service_corporation is the profit - - made by the corporation thomas a curtis m d inc v commissioner 67_tcm_1958 t c memo lamastro v commissioner 72_tc_337 the tax_court in lamastro relying on 66_tc_324 afft’d per curium sic 553_f2d_93 2nd cir held that the best evidence of the value of a dentist’s personal services is the profit derived from the practice id pincite in bianchi v commissioner supra pincite we held that it is proper to examine the prior self-employment earnings_of a corporate employee to determine whether compensation currently paid to such employee by the corporation is reasonable in bianchi the corporate employee a dentist had incorporated his individual proprietorship transferring to the corporation which elected status as an s_corporation the equipment previously used in the proprietorship accounts_receivable and good will see id pincite in determining what would be reasonable_compensation for his services provided to the corporation we said it cannot be questioned that the clearest evidence of the worth of petitioner’s services is petitioner’s earnings from his dentistry practice as an individual proprietor id pincite it is clear that in referring to petitioner’s earnings we were referring to the profit earned by the dentist as an individual proprietor indeed we restated our point as follows t he best evidence of the value of his personal services is profit he derived from his own practice id pincite emphasis added undoubtedly we were using the term --- - profit to refer to the excess of the dentist’s receipts from his practice of dentistry over the costs of earning those receipts but without any reduction for the value of the dentist’s own services the case thus reflects the unremarkable proposition that the return to an individual proprietor equals the receipts of the proprietorship less the expenses of the proprietorship viz the profit of the proprietorship that proposition was useful to us in bianchi because we assumed that the proprietorship in question provided a service all of the proprietorship’s income resulted from the provision of that service and the proprietor was the sole service provider employed by the proprietorship we were thus able to determine the value of the services provided by the individual proprietor to his proprietorship and to use the result to test the reasonableness of the compensation paid to him by his wholly owned corporation we cannot analogize petitioner to an individual proprietorship and employ the stated proposition to find that the value of the services provided by the shareholder surgeons to petitioner is equal to the profit made by petitioner determined without any deduction for the compensation of the shareholder surgeons one reason why we cannot do so is that the shareholder surgeons were not the only service providers employed by petitioner there were also the nonshareholder surgeons -- - whose contribution to petitioner’s profit we cannot assume to be zero petitioner does not prevail as a matter of law based on bianchi v commissioner supra b richlands med association v commissioner petitioner refers us to one of our memorandum opinions richlands med association v commissioner tcmemo_1990_660 affd without published opinion 953_f2d_639 4th cir for the following proposition specifically the tax_court held petitioner’s associates were entitled to receive as compensation_for their services to patients percent of the collections recorded by petitioner as attributable to such services in richlands med association we did so find we did that however after finding that respondent in his notice_of_deficiency had allowed such amounts as a deduction for compensation in richlands med association the taxpayer not only provided physician’s services but also owned a hospital that provided medical services ancillary to physician’s services with respect to the taxpayer’s system of compensation under which all funds left after the payment of expenses and the establishment of reserves were distributed to its associates owner employees we observed that the taxpayer’s expert an accountant was unable to explain how the taxpayer could ever - - earn a profit nevertheless we allowed a deduction for compensation to associates in excess of the amounts recorded as attributable to patient services to reflect additional services provided by the associates to the association because a portion of the taxpayer’s profit was attributable to ancillary hospital service charges that were not shown to be allocable to the associates we held that a portion of what the taxpayer treated as compensation to the associates was in fact a nondeductible distribution of profits richlands med association does not establish a rule_of law that in all circumstances an employer may deduct as compensation paid to an employee amounts collected for services performed by such employee relevant inquiry sec_1_162-7 income_tax regs states any amount_paid in the form of compensation but not in fact as the purchase_price of services is not deductible the regulations further provide that an ostensible salary may if paid_by a corporation be a distribution of a dividend on stock or may be in part a payment for property see id petitioner must prove its intent 1ie the intent of the members of the board to pay compensation see eg 58_tc_1055 affd per curiam 474_f2d_1345 5th cir 56_tc_1324 affd without published opinion 496_f2d_876 5th cir -- - whether such intent has been demonstrated is a factual guestion to be decided on the basis of the particular facts and circumstances of the case electric neon inc v commissioner supra pincite we turn now to that factual question c discussion petitioner’s principal argument petitioner’s principal argument is in the instant case the payments made to the shareholder surgeons were clearly compensation_for services rendered and not disguised dividends petitioner issued w-2 forms to its shareholder surgeons and that income was duly reported on the surgeons’ personal tax returns moreover the salary payments were properly deducted as such on petitioner’s tax returns petitioner’s treatment of the reported amounts is consistent with the board’s intending such amounts to constitute payments purely for services nevertheless since the shareholder surgeons owned petitioner the board was not necessarily concerned that shareholder surgeon compensation not be overstated see eg 73_tc_1142 where officers-shareholders who are in control of a corporation set their own compensation careful scrutiny is required to determine whether the alleged compensation is in fact a distribution of profits petitioner also argues that the shareholder employment agreements pegged base compensation and bonuses to the number of months worked during the year which - - petitioner argues signifies compensation_for services a payment pegged to time worked may be nothing more than a payment for services it may however include a distribution of profits if the only recipients of such payments are the owners of the enterprise cf 29_tc_339 payments in proportion to billings but in excess of billings were held to be in part disguised dividends affd 261_f2d_842 9th cir here all of the recipients of such payments were shareholders of petitioner shareholder surgeons three were full-time employees entitled to equal payments while the fourth was a part-time_employee entitled to a proportionate payment that disparity does not eliminate the possibility of a disguised distribution of profit but may reflect only an implicit redistribution of ownership upon the decision of a shareholder surgeon partially to retire we must determine whether there was a disguised distribution of profit by petitioner to the shareholder surgeons profit attributable to nonshareholder employment agqreements petitioner’s gross_receipts in each of the audit years exceeded dollar_figure million balance sheets prepared for petitioner for those years list as assets only cash office equipment leasehold improvements medical and surgical equipment automobiles prepaid rent and accrued interest the balance-sheet assets - - with an unrecovered cost of dollar_figure and dollar_figure for and respectively it is unlikely that by themselves the balance-sheet assets account for dollar_figure million in gross_receipts in addition to the balance-sheet assets however petitioner had assets not shown on its balance sheets the nonbalance-sheet assets viz both the shareholder and nonshareholder employment contracts petitioner’s arrangement with the hospital to provide on-call services in the hospital’s emergency room and the goodwill that petitioner undoubtedly built up during its almost years of business in the fort worth area together the balance-sheet and nonbalance-sheet assets account for the in- excess--of dollar_figure million in gross_receipts that petitioner reported for each of the audit years respondent concedes and petitioner does not disagree that petitioner made no profit on the shareholder employment agreements as stated supra in section iit b respondent is willing to allow petitioner to deduct as compensation_for services collections attributable to the shareholder surgeons less their allocable share of petitioner’s expenses respondent believes however that petitioner has understated its profit on the nonshareholder employment agreements by both understating its collections with respect to such agreements and overstating its overhead allocable to such agreements for respondent would reallocate collections from the shareholder employment agreements to the nonshareholder -- p7 - employment agreements and for both and overhead from the nonshareholder employment agreements to the shareholder employment agreements that would have the effect of reducing petitioner’s deduction for compensation paid to officers and increasing its taxable_income for each of the audit years respondent’s position is p etitioner can deduct as wages the actual net collections of the shareholder-doctors in and the way to arrive at the allowable deductions since petitioner’s records were unreliable was to subtract from the total compensation paid to the share- holder doctors the net collections of the non- shareholder doctors x ok determination of profits attributable to nonshareholder surgeons a introduction petitioner is contradictory in its calculation of any profit attributable to the nonshareholder surgeons in one exhibit petitioner calculates the profit attributable to dr snyder in as dollar_figure and to dr vaughan in as dollar_figure in another exhibit petitioner claims that for those years it lost money by employing drs snyder and vaughan respondent computes the profit attributable to drs snyder and vaughan as the remaining amounts dollar_figure and dollar_figure for and respectively neither party’s position is persuasive on its face the court must make its own calculation during the pretrial conference and again at the conclusion of the trial the court elicited from respondent’s counsel that - - respondent’s proposed deduction disallowance for both and is limited to collections attributable to the nonshareholder surgeons less applicable direct costs and allocable overhead on both occasions the court suggested that it would be helpful if the parties were able to stipulate as to the proper allocation of overhead attributable to collections generated by drs snyder and vaughan to that end the court agreed to leave the record open for days for such stipulations by the parties the parties failed to stipulate agreed allocations of overhead it is therefore left to the court to make the required overhead allocations on the basis of the evidence in the record in his proposed findings_of_fact respondent attempts to compute the portion of petitioner’s total expenses attributable to dr snyder for and to dr vaughan for respondent subtracts those allocated expenses for from dr snyder’s deemed collections considered by respondent to equal his net billings for that year and for from actual collections attributed to both dr snyder and dr vaughan in order to derive the deemed_dividend for each year petitioner objects to respondent’s computation of dr snyder’s collections for and to respondent’s allocations of expenses for both years the expenses subject_to allocation are those deducted on petitioner’s - forms for the audit years other than compensation of officers b collections the record does not contain reliable records of collections for at trial respondent argued that because dr snyder’s billings for were paid to an extremely large percent by blue cross-blue shield or medicare it was appropriate to treat his collections as equal to his net billings for the year dollar_figure exhibit 8-j prepared by petitioner’s accountant alleges dr snyder’s collections to be dollar_figure neither of those conclusions is supported by the evidence which consists mainly of dr mann’s testimony that petitioner’s collections are probably between to percent of net billings because petitioner has not presented any evidence to the contrary we shall assume that dr snyder’s collections for were at the high end of petitioner’s estimated range i1 e percent of net billings or dollar_figure the parties have stipulated that collections attributable to dr vaughan for were dollar_figure we also find based upon an attachment to petitioner’s expert report that collections attributable to dr snyder for to which no expenses are allocable because dr snyder was not an employee during were dollar_figure cc bxpenses both parties’ allocations of expenses to dr snyder’s collections for and dr vaughan’s collections for consist of the salary paid to each plus one-tenth one-fifth for the one-half of the audit year during which each was employed of other expenses considered equally apportionable to the five surgeons employed during each year the parties differ however as to whether certain of petitioner’s expenses were at all allocable to drs snyder and vaughan we accept respondent’s proposed allocation of expenses as reasonable with the following additional allocations there should be a pro_rata one-tenth allocation of rent repair and maintenance expense depreciation of office equipment other than shareholder automobiles telephone expenses and equipment lease expenses to the nonshareholder surgeons’ collections thus for the audit although respondent attempted to elicit testimony from dr mann that the nonshareholder surgeons might not have utilized office space and staff to the same degree as the shareholder surgeons there is no evidence in the record that would enable the court to make a specific finding in that regard we also ignore as immaterial the fact that dr ellis was employed for only months during as noted supra in our findings_of_fact the nonshareholder surgeons’ employment contracts obligated petitioner to furnish its nonshareholder surgeons with an office stenographic help supplies equipment and such other facilities and services adequate for the performance of x their duties --- - years we find that the proper expense allocations are as follows respondent’s allocation dollar_figure dollar_figure of rent expenses big_number big_number of repair and maintenance of office equipment depreciation big_number big_number of telephone expenses big_number big_number of equipment lease expenses total big_number d profit for the audit years we find that the net profit attributable to the nonshareholder surgeons was as follows collections dollar_figure dollar_figure expenses big_number profit big_number big_number d conclusion we hold that the deductions claimed by petitioner for and for salaries paid to the shareholder surgeons exceed reasonable allowances for services actually rendered by them by the amounts of dollar_figure and dollar_figure respectively and that such amounts therefore are not deductible by petitioner under sec_162 we sustain respondent’s determination_of_a_deficiency to the extent attributable to such disallowances iii accuracy--related penalty sec_6662 provides for an accuracy-related_penalty the accuracy-related_penalty in the amount of percent of the portion of any underpayment attributable to among other things - - negligence or intentional disregard of rules or regulations without distinction negligence any substantial_understatement_of_income_tax or any substantial_valuation_misstatement respondent determined the accuracy-related_penalty against petitioner although the notice indicates that respondent determined such penalty upon one or more of the three grounds described for such penalty the issue presented by this case and our resolution thereof demonstrate that the only possible ground for imposition of the penalty is negligence negligence has been defined as lack of due care or failure to do what a reasonable and prudent person would do under like circumstances see eg 98_tc_695 sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that the taxpayer acted in good_faith and that there was reasonable_cause for the underpayment the determination of whether a taxpayer acted in good_faith and with reasonable_cause is made on a case-by-case basis taking into account all pertinent facts and circumstances circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax - - regs petitioner bears the burden of proving facts showing good_faith and reasonable_cause see rule a the same circumstances that led to our finding that a portion of the bonuses paid to the shareholder surgeons constituted a disguised_dividend rather than a payment purely for services rendered by them also lead us to sustain respondent’s imposition of the sec_6662 penalty when asked during the trial why petitioner had never paid a dividend dr mann responded well we are not a very big organization and all of our income comes from just the work we did and we just treated everything as salary but dr mann’s professed good_faith belief that the monthly bonus payments of all available earnings reasonably represented payments for services rendered by the shareholder surgeons is belied by his later testimony that within a short time after they arrive and certainly within the 2-year employment period the nonshareholder surgeons also made money for petitioner given that dr mann and by implication the other shareholder surgeons were aware that at least a portion of petitioner’s profits were attributable to services performed by the nonshareholder surgeons we are not persuaded that petitioner’s treatment of its distribution of - -- essentially all profits’ to the shareholder surgeons as salary for services performed by them was based upon a good_faith belief that such was the case cf comenout v commissioner tcmemo_1982_40 affd 746_f2d_1484 9th cir although it happened that for the audit years profits attributable to the nonshareholder surgeons were small and for practically nil such need not have been the case for example in collections attributable to dr vaughan still a nonshareholder surgeon totaled just under dollar_figure as compared to dollar_figure for dr mann under such circumstances the shareholder surgeons could not reasonably conclude that all pre-distribution profits were solely attributable to services performed by them and therefore available for bonus payments to them it is the shareholder surgeons’ utter indifference to the possibility that a portion of the annual prebonus profits might have been derived from collections generated by nonshareholder surgeons that justifies respondent’s imposition of the accuracy- related penalty in this case ’ based upon dr mann’s testimony that the bonuses to the shareholder surgeons consisted of all available cash less the amount necessary to meet anticipated expenses we find that the small amount of taxable_income reported for each of the audit years dollar_figure for and dollar_figure for was no more than the yearend set-aside needed to meet anticipated immediate and near-term expenses for the following year -- - accordingly we find petitioner liable for the sec_6662 penalty decision will be entered under rule
